Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

Claims 69-71, 75, 76, 79-86, 89-93, and 97-106 have been renumbered as claims 1-28, respectively. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach that an antibody according to the claims or an immunoconjugate comprising the antibody and a drug (an antibody drug conjugate or ADC) that specifically binds to claudin-18.2 (CLDN18.2) on the surface of a cell is internalized by the cell upon binding to CLDN18.2.  Nevertheless, the question that should still be asked is:  even if it were not known at the time that an immunoconjugate comprising the antibody recited by the claims and a maytansinoid or an auristatin is internalized through receptor-mediated endocytosis upon binding to CLDN18.2, would it still have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the invention, as claimed, wherein the antibody and maytansinoid or auristatin are covalently attached to one another via a cleavable linker?  The prior art teaches the antibody and an immunoconjugate comprising the antibody and a drug or cytotoxic agent (e.g., an auristatin such as MMAE or MMAF).  The prior teaches conjugating a drug or cytotoxic agent (e.g., an auristatin such as MMAE or MMAF) via a cleavable linker such as one that is cleaved by proteases released from targeted cancer cells into the surrounding environment.  In order to be effective, it would not have been strictly necessary that the ADC that specifically binds to claudin-18.2 (CLDN18.2) on the surface of a cell be internalized by the cell; so therefore it is submitted that it would still have been prima facie obvious to practiced the claimed invention, even if it were not known that the ADC is internalized.  Still in this case the weight attached to the evidence of secondary considerations is such that it is hereby determined that the invention is patentable over the teachings of the prior art.  This is in particular due to the fact that the specification discloses the finding that IMAB362 is very efficiently internalized by CLDN18.2 expressing target cells through receptor-mediated endocytosis, whereas other anti-human CLDN18.2 antibodies tested were found not to be.  The efficiency of internalization (endocytosis) of different antibodies was assessed using a Fab-ZAP assay (see, e.g., page 88 of the specification) and as disclosed, due to its relatively greater internalization by targeted cells, IMAB362 was found to have a substantially greater effect on cell viability than other anti-human CLDN18.2 antibodies (e.g., chim mAB359 and chim mAB308) (see, e.g., page 91 of the specification).  In the assay used, Fab-ZAP (a conjugate comprising a Fab that binds to IgG and the cytotoxin saporin) is mixed with a candidate antibody (e.g., IMAB362), the complex binds to a cell surface antigen (e.g., CLDN18.2), and is internalized.  Once internalized, saporin inactivates the ribosomes, protein synthesis ceases, and this results in cell death.  Because Fab-ZAP doesn’t have a way to enter a cell on its own, it only kills cells expressing a cell surface antigen, which is internalized upon binding of the antibody candidate.  Thus it should not be presumed that non-internalizing anti-CLDN18.2 antibodies (e.g., chim mAB359) could not be used to kill cells when conjugated to different cytotoxic agents (e.g., DM1) via a cleavable linker.  Here it is noted that non-internalizing ADC comprising, e.g., DM1 can still be effectively used to selectively kill targeted cells expressing a cell surface antigen recognized by the ADC (see, e.g., Perrino et al. (Cancer Res. 2014 May 1; 74 (9): 2569-78); see entire document (e.g., the abstract)).  Still, despite these facts, it is believed that in view of the rebuttal evidence there is sufficient reason to conclude the claimed invention in which the antibody-drug conjugate (ADC) is limited to one comprising an antibody as recited by the claims, which is covalently attached to a maytansinoid or an auristatin via a cleavable linker and which comprises a human IgG1 or IgG3 heavy chain constant region, is more effective than would have been expected, especially since the antibody of which the ADC is comprised is also capable of killing targeted cells expressing CLDN18.2 by mediating both complement dependent cytotoxicity (CDC) and antibody dependent cellular cytotoxicity (ADCC). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 69-71, 75, 76, 79-86, 89-93, and 97-106 have been allowed.

Claims 69-71, 75, 76, 79-86, 89-93, and 97-106 have been renumbered as claims 1-28, respectively.

As previously noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francisco et al. (Blood. 2003 Aug 15; 102 (4): 1458-65) (previously cited) teaches MMAE, a derivative of the cytotoxic tubulin modifier auristatin E, is covalently coupled to an antibody (i.e., cAC10) via a protease cleavable valine-citrulline peptide linker and used to selectively kill cancer cells expressing the antigen to which the antibody binds.
Tanaka et al. (J. Histochem. Cytochem. 2011 Oct; 59 (10): 942-52) teaches CLDN18.2 is an early stage marker of pancreatic cancer.
U.S. Patent Application Publication Nos. 2015/0315287-A1 and 2017/0320963-A1 teaches treating cancer using an immunoconjugate comprising an antibody that specifically binds to cancer cells and a drug or a cytotoxic moiety.
Woll et al. (Int. J. Cancer. 2014 Feb 1; 134 (3): 731-9) teaches CLDN18.2 is the target of the antibody designated IMAB362, which is used to treat cancer expressing the antigen.
Sahin et al. (Clin. Cancer Res. 2008 Dec 1; 14 (23): 7624-34) teaches CLDN18.2 is a pan-cancer target suitably used for targeted immunotherapy.
Srinivasarao et al. (Nat. Rev. Drug Discov. 2015 Mar; 14 (3): 203-19; published electronically on-line February 20, 2015) teaches tight junction proteins such as the claudins are ideal targets for immunotherapy because normally the proteins are apically restricted and inaccessible but become accessible on the surfaces of cancer cells because the integrity of the intercellular junctions is lost during tumorigenesis and the proteins become randomly positioned over the entire cell surface.
Jain et al. (Pharm. Res. 2015; 32 (11): 3526–354; published electronically on-line March 11, 2015) reviews ADC linker chemistry.
Newly cited, Lavie et al. (Cancer Immunol. Immunother. 1991; 33 (4): 223-30) teaches ADCs must either bind to cancer cells to be internalized by the cells or liberate the drug in the close vicinity of tumor cells to be effective and suggests that latter approach has several advantages.
Casi et al. (Mol. Pharm. 2015 Jun 1; 12 (6): 1880-4; electronically published March 18, 2015) teaches non-internalizing targeted cytotoxic agents for cancer therapy.
Shin et al. (J. Control. Release. 2014 Nov 28; 194: 197-210) teaches a non-internalizing ADC for use in treating cancer.
Bernardes et al. (Angew Chem. Int. Ed. Engl. 2012 Jan 23; 51 (4): 941-4) teaches non-internalizing ADCs for use in treating cancer.
Jackson et al. (Pharm. Res. 2015 Nov; 32 (11): 3458-69; electronically published October 23, 2014) teaches ADCs comprising full-length antibodies including Fc domains, which are capable of mediating ADCC.
Polson et al. (Cancer Res. 2009 Mar 15; 69 (6): 2358-64) teaches ADCs can work even if not internalized and cleavable-linker ADCs, which release free, membrane-permeable drugs or cytotoxic agents (e.g., MMAE), are likely to be the format of choice for many targets, particularly those with relatively poor internalization, as well as valine-citrulline dipeptide linkers, which are cleaved by cathepsin B.
Bryan et al. (Cancer Biol. Ther. 2011 Jun 15; 11 (12): 1001-7) teaches an internalizing and a non-internalizing ADC, which are roughly equally effective.
Although not prior art, Dal Corso et al. (Bioconjug. Chem. 2017 Jul 19; 28 (7): 1826-1833) teaches protease-cleavable linkers for use in constructing non-internalizing antibody-drug conjugates. 
Joubert et al. (Eur. J. Med. Chem. 2017 Dec 15; 142: 393-415) teaches non-internalizing ADCs for use in treating cancer.
Kim et al. (Biomol. Ther. (Seoul). 2015 Nov; 23 (6): 493-509) teaches internalization of target antigen, alone, does not appear to be a prerequisite for ADCs to function since non-internalizing or insufficiently internalizing antigens, such as alternatively spliced extra domains A and B of fibronectin and CD20, have been successfully targeted by ADCs in preclinical in vivo xenograft models.
Anchetta et al. (Toxins (Basel). 2022 Mar 2; 14 (3):184; pp. 1-29) teaches the Fab-ZAP assay for assessing internalization of an antibody.
Gébleux et al. (Mol. Cancer Ther. 2015 Nov; 14 (11): 2606-12) teaches a non-internalizing ADC for use in treating tumors.
Giansanti et al. (J. Control. Release. 2019 Jan 28; 294: 176-184) teaches non-internalizing ADCs for use in treating cancer.
Staudacher et al. (Br. J. Cancer. 2017 Dec 5; 117 (12): 1736-1742) addresses the question:  is antigen-dependent internalization of ADCs required?

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                                              
slr
August 22, 2022